   Case 2:19-cv-02183-CAS-JC Document 9 Filed 03/25/19 Page 1 of 3 Page ID #:151


AARON G. FILLER, Esq. SBN 302956
Tensor Law, P.C.
2716 Ocean Park Blvd, #3082
Santa Monica, California 90405
Tel: (310) 450-9689, Fax: (310) 496-3176
afiller@tensorlaw.com

                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA
PAZ DE LA HUERTA                                                    CASE NUMBER
                                                                      2:19-cv-02183
                                                    Plaintiff(s),
                     v.
HARVEY WEINSTEIN; THE WEINSTEIN COMPANY;
FOUR SEASONS, et al
                                                                           REQUEST FOR DISMISSAL OF PARTY
                                                                            PURSUANT TO FEDERAL RULES OF
                                                                              CIVIL PROCEDURE 41(a) or (c)
                                                  Defendant(s).

PLEASE TAKE NOTICE: (Check one)

    G This action is dismissed by the Plaintiff(s) in its entirety.

    G The Counterclaim brought by Claimant(s)                                                                                is
      dismissed by Claimant(s) in its entirety.

    G The Cross-Claim brought by Claimants(s)                                                                                is
      dismissed by the Claimant(s) in its entirety.

    G The Third-party Claim brought by Claimant(s)                                                                           is
      dismissed by the Claimant(s) in its entirety.

    ✔ ONLY Defendant(s) Tim Sarnoff
    G

        is/are dismissed from (check one) G
                                          ✔ Complaint, G Counterclaim, G Cross-claim, G Third-Party Claim
        brought by Paz De La Huerta                                                                                      .

    The request for dismissal is made pursuant to F.R.Civ.P. 41(a) or (c).




    March 25, 2019                                  /s/ Aaron G. Filler, Esq.
               Date                                                 Signature of Attorney/Party




NOTE: F.R.Civ.P. 41(a): This notice may be filed at any time before service by the adverse party of an answer or of a motion for
      summary judgment, whichever first occurs.

        F.R.Civ.P. 41(c): Counterclaims, cross-claims & third-party claims may be dismissed before service of a responsive
        pleading or prior to the beginning of trial.



                       REQUEST FOR DISMISSAL PURSUANT TO FEDERAL RULES OF CIVIL PROCEDURE 41(a) or (c)
Case 2:19-cv-02183-CAS-JC Document 9 Filed 03/25/19 Page 2 of 3 Page ID #:152



  1                                        PROOF OF SERVICE

  2                     STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

  3           I am employed in the County of Los Angeles, State of California. I am over the age of 18
      and not a party to the within action; my business address is 2716 Ocean Park Blvd, #3082, Santa
  4   Monica, CA 90405.
              On March 25, 2019 I served the foregoing document(s) described as
  5                        REQUEST FOR DISMISSAL OF SARNOFF
      on interested parties in this action by placing a true and correct copy thereof enclosed in a sealed
  6
      envelope addressed as follows:
  7                                    SEE ATTACHED SERVICE LIST
      ¨      (BY MAIL) I deposited such envelope(s) in the mail at Los Angeles, California. The
  8          envelope was mailed with postage thereon fully prepaid. I am “readily familiar” with the
             firm’s practice of collection and processing correspondence for mailing. Under that
  9          practice it would be deposited with U.S. postal service on that same day with postage
             thereon fully prepaid at Los Angeles, California in the ordinary course of business. I am
 10          aware that on motion of the party served, service is presumed invalid if postal cancellation
             date or postage meter date is more than one day after date of deposit for mailing in
 11          affidavit.
 12   ý      (BY OVERNIGHT DELIVERY) I placed said documents in envelope(s) for collection
             following ordinary business practices, at the business offices of TENSOR LAW, P.C., and
 13          addressed as shown on the attached service list, for collection and delivery to a courier
             authorized by _FEDERAL EXPRESS to receive said documents, with delivery fees
 14          provided for. I am readily familiar with the practices of TENSOR LAW P.C., for
             collection and processing of documents for overnight delivery, and said envelope(s) will
 15          be deposited for receipt by FEDERAL EXPRESS on said date in the ordinary course of
             business as to parties not ECF-registered.
 16   ý      (BY THE COURT'S ECF SYSTEM) I caused each such document(s) to be transmitted
             electronically by posting such document electronically to the ECF website of the United
 17          States District Court for the Central District of California, Western Division on all ECF-
             registered parties in the action.
 18
      ¨      (BY PERSONAL SERVICE) I delivered such envelope(s) by hand to the offices of the
 19          addressee(s).
      ý      (State)     I declare under penalty of perjury under the laws of the State of California and
 20                      the United States of America that the above is true and correct.
 21   ý      (Federal) I declare that I am employed in the office of a member of the bar of this court at
                         whose direction the service was made. I declare under penalty of perjury that
 22                      the above is true and correct.

 23
      Executed on March 25, 2019 at Santa Monica, California
 24

 25
      Jodean Petersen
 26
      Type or Print Name
 27

 28
                                                     -7-
                                       REQUEST FOR DISMISSAL OF SARNOFF
Case 2:19-cv-02183-CAS-JC Document 9 Filed 03/25/19 Page 3 of 3 Page ID #:153



  1                    PAZ DE LA HUERTA v. HARVEY WEINSTEIN, ET AL
  2                             UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
  3
                                              SERVICE LIST
  4
      Carol Baidas, Esq.
  5   Philip K. Schrieffer, Esq.                        Attorneys for Defendants:
      P.K. SCHRIEFFER LLP
  6   100 North Barranca Street, Suite 1100               THE FOUR SEASONS HOTELS
      West Covina, CA 91791                                 LTD
  7
      Phone: (626) 373-2444                               BURTON WAY HOTELS LTD
  8   Facsimile: (626) 974-8403                           BURTON WAY HOTELS LLC
      pks@pksllp.com
  9   cab@pksllp.com
 10   Marvin S. Putnam
 11   LATHAM & WATKINS LLP                              Attorneys for Defendant:
      10250 Constellation Blvd. Suite 1100
 12   Los Angeles, CA 90067                               TIMOTHY SARNOFF
      Direct Dial: +1.424.653.5588
 13   Fax: +1.424.653.5501
      marvin.putnam@lw.com
 14

 15   Phyllis Kupferstein
      KUPFERSTEIN MANUEL LLP                            Attorneys for Defendant:
 16   865 South Figueroa Street, Suite 3338
      Los Angeles, California 90017                       HARVEY WEINSTEIN
 17   213-988-7531 main
      213-988-7532 fax
 18
      pk@kupfersteinmanuel.com
 19

 20   /S/ Aaron G. Filler

 21

 22

 23

 24

 25

 26

 27

 28
                                                  -8-
                                    REQUEST FOR DISMISSAL OF SARNOFF
